Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 February 2022 has been entered. 
Claim Objections
Claims 2, 12, and 17 are objected to because of the following informalities:  
In line 8 of claim 2, “the second sensors” should be changed to “the second sensor”.
In line 14 of claim 2, “a flow” should be changed to “the flow”.
Regarding claim 12, Examiner suggests inserting the term “vibration” before “measurements” in line 2 for clarity.
In line 13 of claim 17, “a flow” should be changed to “the flow”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1 - 4, 6, 7, 9, 16 - 21, and 25 - 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “the first extended member extends away from the longitudinal axis to be mechanically coupled to an inner surface of the barrier”.  The specification fails to describe the first extended member mechanically coupled to the barrier and, therefore, the aforementioned limitation represents new matter.
Claim 16 recites “the first extended member extends away from the longitudinal axis as is configured to be mechanically coupled to an inner surface of the barrier”.  The specification fails to describe the first extended member mechanically coupled to the barrier and, therefore, the aforementioned limitation represents new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claim 2, it is unclear whether “the one or more vibrations” recited in line 10 refers to the one or more vibrations measured by the second sensor or the one or more vibrations measured by the first sensor.
Claim 9 recites the limitation "the wellbore" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the first mechanically sensitive sensor" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the inner areas" in lines 27 - 28.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the second sensors" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 17, it is unclear whether “the one or more vibrations” recited in line 9 refers to the one or more vibrations measured by the second sensor or the one or more vibrations measured by the first sensor.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 9 - 12, 14, 16, 18, 19, 21, 24, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Patterson et al. (US 2020/0033494) in view of Hemblade (US 2010/0326654) and Wilson et al. (US 2019/0264556).
Regarding claims 1, 16, 21, and 25, Patterson discloses an apparatus comprising: a flow characterization tool configured to be positioned within an inside area of a barrier comprising a casing (innermost casing tubular), the barrier extending inside a borehole formed in a subsurface formation, the barrier separating the inside area of the barrier from an annulus extending between an outer surface of the barrier and a borehole wall of the borehole, the flow characterization tool comprising: a central body (centralizer) having a longitudinal axis; a first extended member (one of the unlabeled arms to which an unlabeled sensor pad is attached; Fig. 4A) attached to the central body, wherein the first extended member extends away from the longitudinal axis to be mechanically coupled to an inner surface (inner wall) of the barrier when the flow characterization tool is positioned within the inside area of the barrier; and a first sensor (sensor array pad 437, pad unlabeled in Fig. 4A) attached to the first extended member and configured to generate first sensor measurements including acoustic measures of one or more properties of fluid within the annulus transferred to the first sensor through 
Regarding claim 3, Patterson further discloses the first sensor is a multi- dimensional sensor (piezoelectric transducer) (paragraph 0026).
Regarding claim 4, Patterson further discloses the first extended member comprises two or more rigid arms (unlabeled arms to which an unlabeled sensor pad is attached; Fig. 4A) (Fig. 4A; paragraph 0041).

Regarding claims 10 and 24, Patterson discloses a method comprising: positioning a flow characterization tool (centralizer) within an inside area of a barrier comprising a casing (innermost casing tubular), the barrier extending inside a borehole formed in a subsurface formation, the barrier separating the inside area of the barrier from an annulus extending between an outer surface of the barrier and a borehole wall of the borehole; acquiring a first set of measurements using a first of a plurality of acoustic sensors (sensor array pads 437, pads unlabeled in Fig. 4A) attached to extended members (unlabeled arms) that are coupled with the flow characterization tool (centralizer) (Figs. 2 and 4A; paragraphs 0029, 0030, and 0041).  Patterson fails to disclose the first set of measurements including a measurement of any vibrations in the barrier transferred to the first of the plurality of sensors and generated by one or more impacts on an outer surface of the barrier caused by a solid 
Regarding claim 11, Patterson further discloses acquiring a second set of measurements from a second sensor (a second one of the sensor array pads 437, pad unlabeled in Fig. 4A)  that is attached to a second of the extended members (a second one of the unlabeled arms to which an unlabeled sensor pad is attached; Fig. 4A) (Fig. 4A; paragraph 0041).
Regarding claims 12 and 18, Patterson further discloses the second set of measurements (made by a piezoelectric sensor in a second one of the sensor array pads 437) (Fig. 4A; paragraph 0026) and a plurality of piezoelectric sensors are obviously capable of taking a set of measurements that is orthogonal to the first set of measurements.
Regarding claim 14, Patterson further discloses the control measurements comprise mechanical measurements (via sensor array pads 437) acquired after introduction of solid particle flow (paragraphs 
Regarding claim 19, Patterson fails to disclose the processor is configured to characterize flow based, at least in part, on comparison of the second set of measurements and one or more control measurements. Wilson teaches a processor is configured to characterize flow based, at least in part, on comparison of the second set of measurements (a portion of the additional measurements) and one or more control measurements (a second portion of the additional measurements) (paragraphs 0006, 0024, and 0063). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by disclosed above with the comparison of the second set of measurements with one or more control measurements as taught by Wilson to evaluate fluid flow in a wellbore.
Regarding claim 27, Patterson further discloses the central body (centralizer) is the central body of an acoustic array tool (437) (Fig. 4A; paragraph 0041).

Claims 2, 17, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Patterson et al. in view of Hemblade and Wilson et al. as applied to claim 1 above, and further in view of Cook et al. (US 2008/0307877).  Patterson further discloses a second extended member (a second one of the unlabeled arms to which an unlabeled sensor pad is attached; Fig. 4A) attached to the central body (centralizer), wherein the second extended member extends away from the longitudinal axis, and a second sensor (sensor array pad 437, pad unlabeled in Fig. 4A) attached to the second extended member, wherein the second sensor is identical to the first sensor, wherein the processor (17) is configured to receive second sensor measurements (Figs. 2 and 4A; paragraphs 0029, 0030, and 0041).  Wilson teaches a processor (paragraph 0006) configured to receive a second set of measurements (additional downhole measurements) obtained from the second sensor and to characterize flow (fluid .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Patterson et al. in view of Hemblade and Wilson et al. as applied to claim 1 above, and further in view of Jacob (US 2012/0048541). Patterson in view of Hemblade and Wilson discloses all of the claim limitations except a friction-reducing element is attached to a distal end of the first extended member. Jacob teaches a friction-reducing element (bearings 206) is attached to a distal end of the first extended member (200, .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Patterson et al. in view of Hemblade and Wilson et al. as applied to claim 1 above Donzier et al. (US 2018/0003027). Patterson in view of Hemblade and Wilson discloses all of the claim limitations except an elastic element having an elasticity along the longitudinal axis, wherein the elastic element is attached to the central body and coupled with the first extended member. Donzier an elastic element (spring 24) having an elasticity along the longitudinal axis, wherein the elastic element is attached to the central body (stem 14) and coupled with the first extended member (bow 17) (Fig. 1; abstract; paragraphs 0015, 0034, and 0050). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the elastic element as taught by Donzier to prevent damage to the apparatus caused by contact between the apparatus and the borehole wall.
Allowable Subject Matter
Claims 13 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1 - 4, 6, 7, 9 - 12, 14 - 21, and 24 - 27 have been considered but are moot in view of new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        





3/23/2022